DETAILED ACTION
The office action is responsive to a preliminary amendment filed on 1/23/19 and is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending.

Response to Arguments
                                               Response: Restriction
Applicants argue
“In response to the Election/Restriction Requirement mailed January 4, 2022, Applicant 
provisionally elects invention I, Claims 1-11, with traverse.
Applicant submits that, although independent claims are of differing scope, the limitations track one another to a significant extent. Thus, Applicant believes that the search and examination of all the claims (and certainly at least claims 1-14) can be made without serious burden to the Examiner.
In addition, the Examiner appears to believe that the citation of U.S. 2013/297059 in the IPRP of the corresponding International Application is of particular relevance in his analysis.
Applicant submits that U.S. 2013/297059 fails to disclose or suggest many features of the pending claims, including methods and/or apparatus for:
calculating the suitability of an object from a videogame for 3D printing, by:
obtaining data representative of the object as found at a point in time within the
video game;
calculating a plurality of different scores indicative of the fitness of the object as represented by the obtained data for generating a 3D print of the object,
wherein the plurality of different scores are respectively responsive to one or more of:
i. the arrangement of the object as found at the point in time within the video game;

ii. the dependency of one or more elements of the object upon another element;

iii. a property of any connective structure used to connect elements of the 3D printed object together;

iv. the quality of the obtained data; and

v. the method used to generate print data used for the 3D printed version of 
the object;

calculating a combined score from the plurality of different scores for the object as

found at a point in time within the video game; and

associating the combined score with the data representative of the object as found

at the point in time within the video game.

Notably, each of independent claims 1, 12, and 13 include the above-noted features (or
analogs thereof) and thus, should be examined together in the instant application.” (Remarks: 
pages 6-7)

2.    Examiner Response:
Applicant’s arguments, see pages 6-7, filed 2/28/22, with respect to the Restriction of the 
claims have been fully considered.  With the recent amendment to the claims all of the claims are directed towards the same invention.  Therefore, the applicant’s arguments are persuasive.  The Restriction of the claims has been withdrawn. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 
(a)-(d). The certified copy has been filed in parent Application No. 1613472.8, filed on 8/4/16.
Claim Objections
Claims 5 and 14 is objected to because of the following informalities:  In claim 5, there 
appears to be a grammatical error within the claim limitation.  It’s unclear what the connective structures are required to support in the limitation that states “at least a first score is responsive to a calculation of whether connective structures required to support the or each dependent element can be anchored to the elements outside areas of exclusion on the elements”.  
	In claim 14, the claim language is stating the processor has the ability to interrupt a 3D printing process, but the processor is not actually interrupting the 3D printing process.  The processor in this limitation is not performing any function. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th 
paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 states that an entertainment device comprising the 3D printing analyzer of claim 13.  This claim does not further limit claim 13 of a 3D printing analyzer calculating the suitability of an object from a videogame for 3D printing.  Claim 16 states that a server comprising the 3D printing analyzer of claim 13.  This claim does not further limit claim 13 of a 3D printing analyzer calculating the suitability of an object from a videogame for 3D printing.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims cover performance of the limitation in the mind or by pencil and paper.
Claims 1, 12 and 13
Regarding step 1, claims 1, 12 and 13 are directed towards a method, a medium and an analyzer (device) which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “calculating a plurality of different scores 
indicative of the fitness of the object as represented by the obtained data for generating a 3D print of the object”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
	Claim 1 recites “wherein the plurality of different scores are respectively responsive to one or more selected from the list consisting of: 
i. the arrangement of the object as found at the point in time within the video game; 
ii. the dependency of one or more elements of the object upon another element; 
iii. a property of any connective structure used to connect elements of the 3D printed object together; 
iv. the quality of the obtained data; 
and V. the method used to generate print data used for the 3D printed version of the object”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
“calculating a combined score from the plurality of different scores for the object as found at a point in time within the video game”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
“and associating the combined score with the data representative of the object as found at the point in time within the video game”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of obtaining data representative of the object as found at a point in time within the video game amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, the claim language also does not include a computer or components of a computer,
but if written with, for example, a processor, the claim language would still not be eligible under
35 U.S.C. 101. For example, adding the phrase “by a processor” to the claim language, would
encompass the processor be recited at a high level of generality such that it amounts no more
than mere instructions to apply the exception using a computer and/or a generic computer
component. Accordingly, the additional element of a processor does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
Regarding Step 2B, the limitation of obtaining data representative of the object as found at a point in time within the video game is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim does not include the additional element of a processor.  However, if written with a processor as shown above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b) act idea.
Claim 12
Regarding step 2A, prong 2, claim 12 recites the additional element of a computer and medium. The computer and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and medium amount no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 12 recites the same substantive limitations as claim 1 and are rejected using the same teachings.
Claim 13
Regarding step 2A, prong 2, claim 13 recites the additional element of a processor and memory. The processor and memory would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and medium amount no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 13 recites the same substantive limitations as claim 1 and are rejected using the same teachings.
Claim 2
Dependent claim 2 recites “periodically rendering a virtual environment of a videogame for display at a succession of points in time”.  This limitation functions as a generic computer function, where the virtual environment can be displayed.
Dependent claim 2 recites “periodically recording information that enables a visual reconstruction of at least part of the rendered virtual environment at a succession of points in time”.  This limitation functions as a generic computer function, where part of the rendered virtual environment is visually reconstructed based on information recorded. 
Dependent claim 2 recites “and periodically recording a predetermined set of values responsive to the state of at least part of the rendered virtual environment at a succession of points in time”.  This limitation functions as a generic computer function, where a predetermined set of values are recorded based on the state of at least part of the rendered virtual environment at a succession of points in time.
Dependent claim 2 recites “the predetermined set of values enabling a model of a selected at least part of the rendered virtual environment to be generated that is configured for 3D printing”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 3
Dependent claim 3 recites “in which for the arrangement of the object as found at the point in time within the video game, at least a first score is responsive to a calculation of whether or not the object is self-supporting in the arrangement”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 4
Dependent claim 4 recites “in which the first score is responsive to a calculation of how many support structures are needed to support the object in the arrangement”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 5
Dependent claim 5 recites “in which for the dependency of one or more elements of the object upon another element, at least a first score is responsive to a calculation of whether connective structures required to support the or each dependent element can be anchored to the elements outside areas of exclusion on the elements”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 6
Dependent claim 6 recites “in which for a property of any connective structure used to connect elements of the 3D printed object together, at least a first score is responsive to a calculation of one or more selected from the list consisting of: i. the number of connective structures; ii. the total mass of connective structures; and iii. the mean or maximum length of connective structure”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 7
Dependent claim 7 recites “in which for the quality of the obtained data, at least a first score is responsive to the type of data set obtained”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 8
Dependent claim 8 recites “in which for the method used to generate print data used for the 3D printed version of the object, at least a first score is responsive to an analysis of a test generation of the print data”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 9
Dependent claim 9 recites “in which at least a first score is | responsive to one or more selected from the list consisting of: i. the type of 3D printing technology to be used; ii. the type of material from which the 3D printed object is to be made; iii. the amount of material from which the 3D printed object is to be made; and iv. the time required to 3D print the object”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 10
Dependent claim 10 recites “in which an indication of the combined score is displayed together with a visual representation of the object as found at a point in time within the video game”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Claim 11
Dependent claim 11 recites “in which a 3D printing process is interrupted in response to the combined score”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 14
Dependent claim 14 recites “in which the processor is operable to interrupt a 3D printing process in response to the combined score or the at least first score”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 15
Dependent claim 15 recites “An entertainment device comprising the 3D printing analyzer of claim 13”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 16
Dependent claim 16 recites “A server comprising the 3D printing analyzer of claim 13”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 1-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bickerstaff et al. (GB 2499694) (from IDS dated 1/23/19) in view of Mech et al. (U.S. PGPub 2013/0124151).

	Examiner’s note: Regarding the limitation of claim 1 that states “calculating a plurality of different scores indicative of the fitness of the object represented by the obtained data for generating a 3D print of the object”, the examiner considers the calculating of the one or more corrections to be the calculating of different scores indicative of the fitness of the object, since the stresses associated with the object will be decreased, see paragraph [0040], paragraph [0049], and Fig. 6C of the Mech et al. reference.
	Regarding the limitation of claim 1 that states “iii. a property of any connective structure used to connect elements of the 3D printed object together”, the examiner considers the handles to be the connective structure, since the handles make a connection point on the object, see paragraph [0030] and paragraph [0045] of the Mech et al. reference.
	Regarding the limitation of claim 1 that states “and V. the method used to generate print data used for the 3D printed version of the object”, the examiner considers the 3D printability analysis to be the method, since the 3D printability analysis is used to print the 3D object, see paragraph [0034] of the Mech et al. reference.

With respect to claim 1, Bickerstaff et al. discloses “A method of calculating the 
suitability of an object from a videogame for 3D printing” as [Bickerstaff et al. (Abstract, Pg. 7, lines 4-13, “Figure 4C illustrates the merged meshes, etc.”)];
	“obtaining data representative of the object as found at a point in time within the video game” as [Bickerstaff et al. (Pg. 4, lines 1-3, “Hence a first layer encompasses, etc.”, Pg. 4 lines 13-16, “Starting with layer 0, only, etc.”)];
“iv. the quality of the obtained data” as [Bickerstaff et al. (Pg. 3, lines 15-24, “Using the line A-A in Figure 1, etc.”)];
While Bickerstaff et al. teaches obtaining data representative of the object as found at a 
point in time within the video game, Bickerstaff et al. does not explicitly disclose “calculating a plurality of different scores indicative of the fitness of the object represented by the obtained data for generating a 3D print of the object; wherein the plurality of different scores are respectively responsive to one or more selected from the list consisting of: i. the arrangement of the object as found at the point in time within the video game; ii. the dependency of one or more elements of the object upon another element; iii. a property of any connective structure used to connect elements of the 3D printed object together; and V. the method used to generate print data used for the 3D printed version of the object; calculating a combined score from the plurality of different scores for the object as found at a point in time within the video game; and associating the combined score with the data representative of the object as found at the point in time within the video game”
	Mech et al. discloses “calculating a plurality of different scores indicative of the fitness of the object represented by the obtained data for generating a 3D print of the object” as [Mech et al. (paragraph [0040], paragraph [0049], Fig. 6C)] Examiner’s interpretation: The examiner considers the calculating of the one or more corrections to be the calculating of different scores indicative of the fitness of the object, since the stresses associated with the object will be decreased;
	“wherein the plurality of different scores are respectively responsive to one or more selected from the list consisting of: i. the arrangement of the object as found at the point in time within the video game” as [Mech et al. (paragraph [0056])];
“ii. the dependency of one or more elements of the object upon another element” as [Mech et al. (paragraph [0046])];
“iii. a property of any connective structure used to connect elements of the 3D printed object together” as [Mech et al. (paragraph [0030], paragraph [0045])] Examiner’s interpretation: The examiner considers the handles to be the connective structure, since the handles make a connection point on the object; 
“and V. the method used to generate print data used for the 3D printed version of the object” as [Mech et al. (paragraph [0034])] Examiner’s interpretation: The examiner considers the 3D printability analysis to be the method, since the 3D printability analysis is used to print the 3D object;
“calculating a combined score from the plurality of different scores for the object as found at a point in time within the video game” as [Mech et al. (paragraph [0040])];
“and associating the combined score with the data representative of the object as found at the point in time within the video game” as [Mech et al. (paragraph [0038] – [0040])];
Bickerstaff et al. and Mech et al. are analogous art because they are from the same field endeavor of analyzing an object to be printed in 3D.
Before the effective filing date of the invention, it would have been obvious to a person 
of ordinary skill in the art to modify the teachings of Bickerstaff et al. of obtaining data representative of the object as found at a point in time within the video game by incorporating calculating a plurality of different scores indicative of the fitness of the object represented by the obtained data for generating a 3D print of the object; wherein the plurality of different scores are respectively responsive to one or more selected from the list consisting of: i. the arrangement of the object as found at the point in time within the video game; ii. the dependency of one or more elements of the object upon another element; iii. a property of any connective structure used to connect elements of the 3D printed object together; and V. the method used to generate print data used for the 3D printed version of the object; calculating a combined score from the plurality of different scores for the object as found at a point in time within the video game; and associating the combined score with the data representative of the object as found at the point in time within the video game as taught by Mech et al. for the purpose of improving printability of a three-dimensional model.
The motivation for doing so would have been because Mech et al. teaches that by improving printability of a three-dimensional model, the ability for a user to alter the computer model in a state in which it can be printed safety can be accomplished (Mech et al. (paragraph [0004] – [0005]).

	With respect to claim 2, the combination of Bickerstaff et al. and Mech et al. discloses the method of claim 1 above, and Bickerstaff et al. further discloses “periodically rendering a virtual environment of a videogame for display at a succession of points in time” as [Bickerstaff et al. (Pg. 8, lines 25-29, “The polygon mesh and the texture, etc.”, Pg. 13, lines 13-15, “Finally, in an instance of the summary, etc.”)];
“periodically recording information that enables a visual reconstruction of at least part of the rendered virtual environment at a succession of points in time” as [Bickerstaff et al. (Pg. 11 line 27 – Pg. 12 lines 1-6, “Referring now to Figure 7, in a summary, etc.”)];
“and periodically recording a predetermined set of values responsive to the state of at least part of the rendered virtual environment at a succession of points in time, the predetermined set of values enabling a model of a selected at least part of the rendered virtual environment to be generated that is configured for 3D printing” as [Bickerstaff et al. (Pg. 11 line 27 – Pg. 12 lines 1-6, “Referring now to Figure 7, in a summary, etc.”)];

With respect to claim 8, the combination of Bickerstaff et al. and Mech et al. discloses the method of claim 1 above, and Mech et al. further discloses “in which for the method used to generate print data used for the 3D printed version of the object, at least a first score is responsive to an analysis of a test generation of the print data.” as [Mech et al. (paragraph [0039] – [0040])] Examiner’s interpretation: The examiner considers the structural analysis to be the analysis of test generation, since the structural analysis is based on the structural integrity of the object to be printed in 3D;

With respect to claim 10, the combination of Bickerstaff et al. and Mech et al. discloses the method of claim 1 above, and Mech et al. further discloses “in which an indication of the combined score is displayed together with a visual representation of the object as found at a point in time within the video game” as [Mech et al. (paragraph [0057], paragraph [0063], Fig. 10 item 1080)];

With respect to claim 11, the combination of Bickerstaff et al. and Mech et al. discloses the method of claim 1 above, and Mech et al. further discloses “in which a 3D printing process is interrupted in response to the combined score” as [Mech et al. (paragraph [0041] – [0042])];

With respect to claim 12, Bickerstaff et al. discloses “A non-transitory readable storage medium containing a computer program that, when executed by a computer, causes the computer to perform a method of calculating the suitability of an object from a videogame for 3D printing by carrying out actions” as [Bickerstaff et al. (Pg. 14 lines 11-19, “Thus the required adaptation, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claim 13, Bickerstaff et al. discloses “A 3D printing analyzer for calculating the suitability of an object from a videogame for 3D printing” as [Bickerstaff et al. (Pg. 1, lines 3-10, “Many videogame consoles now, etc.”)] Examiner’s interpretation: The examiner considers the videogame console to be the 3D analyzer, since the 3D analyzer can be an entertainment device, see Pg. 42 lines 30-35 of the specification;
“a memory arranged in operation to store data representative of the object as found at a point in time within the video game” as [Bickerstaff et al. (Pg. 8, lines 25-29, “The polygon mesh and the texture, etc.”, Pg. 13, lines 13-15, “Finally, in an instance of the summary, etc.”, Pg. 14 lines 11-19, “Thus the required adaptation, etc.”)];
“a processor arranged in operation to calculate a plurality of different scores indicative of the fitness of the object as represented by the obtained data for generating a 3D print of the object” as [Bickerstaff et al. (Pg. 8, lines 25-29, “The polygon mesh and the texture, etc.”, Pg. 13, lines 13-15, “Finally, in an instance of the summary, etc.”, Pg. 14 lines 11-19, “Thus the required adaptation, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claim 14, the combination of Bickerstaff et al. and Mech et al. discloses the 3D printing analyzer of claim 13 above, and Mech et al. further discloses “in which the processor is operable to interrupt a 3D printing process in response to the combined score or the at least first score” as [Mech et al. (paragraph [0040])];

With respect to claim 15, the combination of Bickerstaff et al. and Mech et al. discloses the 3D printing analyzer of claim 13 above, and Bickerstaff et al. further discloses “An entertainment device comprising the 3D printing analyzer of claim 13” as [Bickerstaff et al. (Pg. 1, lines 3-10, “Many videogame consoles now, etc.”)] Examiner’s interpretation: The examiner considers the videogame console to be the 3D analyzer, since the 3D analyzer can be an entertainment device, see Pg. 42 lines 30-35 of the specification;

With respect to claim 16, the combination of Bickerstaff et al. and Mech et al. discloses the 3D printing analyzer of claim 13 above, and Bickerstaff et al. further discloses “A server comprising the 3D printing analyzer of claim 13” as [Bickerstaff et al. (Pg. 1, lines 3-10, “Many videogame consoles now, etc.”, Pg. 14 lines 11-19, “Thus the required adaptation, etc.”)];

Claim(s) 3-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bickerstaff et al. (GB 2499694) (from IDS dated 1/23/19), Mech et al. (U.S. PGPub 2013/0124151) in view of Webb et al. (U.S. PGPub 2015/0205544).

With respect to claim 3, the combination of Bickerstaff et al. and Mech et al. discloses the method of claim 1 above.
While the combination of Bickerstaff et al. and Mech et al. teaches having a scoring model that comprises weights reflecting user indicated preferences for particular types of corrections, Bickerstaff et al. and Mech et al. do not explicitly disclose “in which for the arrangement of the object as found at the point in time within the video game, at least a first score is responsive to a calculation of whether or not the object is self-supporting in the arrangement”
Webb et al. discloses “in which for the arrangement of the object as found at the point in time within the video game, at least a first score is responsive to a calculation of whether or not the object is self-supporting in the arrangement” as [Webb et al. (paragraph [0043])];
Bickerstaff et al., Mech et al. and Webb et al. are analogous art because they are from the same field endeavor of analyzing an object to be printed in 3D.
Before the effective filing date of the invention, it would have been obvious to a person 
of ordinary skill in the art to modify the teachings of Bickerstaff et al. and Mech et al. of having a scoring model that comprises weights reflecting user indicated preferences for particular types of corrections by incorporating in which for the arrangement of the object as found at the point in time within the video game, at least a first score is responsive to a calculation of whether or not the object is self-supporting in the arrangement as taught by Webb et al. for the purpose of routing object data that defines a three dimensional object to a 3D printer.
	The motivation for doing so would have been because Webb et al. teaches that by routing object data that defines a three-dimensional object to a 3D printer, the ability to find the 3D printers that are capable of printing determined attributes of the object in 3D can be accomplished (Webb et al. (paragraph [0007] – [0009]).

With respect to claim 4, the combination of Bickerstaff et al. and Mech et al. discloses the method of claim 1 above.
While the combination of Bickerstaff et al. and Mech et al. teaches having a scoring model that comprises weights reflecting user indicated preferences for particular types of corrections, Bickerstaff et al. and Mech et al. do not explicitly disclose “in which the first score is responsive to a calculation of how many support structures are needed to support the object in the arrangement”
Webb et al. discloses “in which the first score is responsive to a calculation of how many support structures are needed to support the object in the arrangement” as [Webb et al. (paragraph [0043])];
Bickerstaff et al., Mech et al. and Webb et al. are analogous art because they are from the same field endeavor of analyzing an object to be printed in 3D.
Before the effective filing date of the invention, it would have been obvious to a person 
of ordinary skill in the art to modify the teachings of Bickerstaff et al. and Mech et al. of having a scoring model that comprises weights reflecting user indicated preferences for particular types of corrections by incorporating in which the first score is responsive to a calculation of how many support structures are needed to support the object in the arrangement as taught by Webb et al. for the purpose of routing object data that defines a three dimensional object to a 3D printer.
	The motivation for doing so would have been because Webb et al. teaches that by routing object data that defines a three-dimensional object to a 3D printer, the ability to find the 3D printers that are capable of printing determined attributes of the object in 3D can be accomplished (Webb et al. (paragraph [0007] – [0009]).

Examiner’s note: Regarding claim 5, the examiner notes as stated above in section 4 of the current office, it’s unclear what the connective structures are required to support.  The examiner considers the support to be the structural integrity of the object, since a score is determined for the object based on the structural integrity, see paragraph [0043] of the Webb et al. reference.

With respect to claim 5, the combination of Bickerstaff et al. and Mech et al. discloses the method of claim 1 above.
While the combination of Bickerstaff et al. and Mech et al. teaches having a scoring model that comprises weights reflecting user indicated preferences for particular types of corrections, Bickerstaff et al. and Mech et al. do not explicitly disclose “in which for the dependency of one or more elements of the object upon another element, at least a first score is responsive to a calculation of whether connective structures required to support the or each dependent element can be anchored to the elements outside areas of exclusion on the elements”
Webb et al. discloses “in which for the dependency of one or more elements of the object upon another element, at least a first score is responsive to a calculation of whether connective structures required to support the or each dependent element can be anchored to the elements outside areas of exclusion on the elements” as [Webb et al. (paragraph [0043])] Examiner’s interpretation: As stated above in section 4 of the current office, it’s unclear what the connective structures are required to support.  The examiner considers the support to be the structural integrity of the object, since a score is determined for the object based on the structural integrity;
Bickerstaff et al., Mech et al. and Webb et al. are analogous art because they are from the same field endeavor of analyzing an object to be printed in 3D.
Before the effective filing date of the invention, it would have been obvious to a person 
of ordinary skill in the art to modify the teachings of Bickerstaff et al. and Mech et al. of having a scoring model that comprises weights reflecting user indicated preferences for particular types of corrections by incorporating in which for the dependency of one or more elements of the object upon another element, at least a first score is responsive to a calculation of whether connective structures required to support the or each dependent element can be anchored to the elements outside areas of exclusion on the elements as taught by Webb et al. for the purpose of routing object data that defines a three dimensional object to a 3D printer.
	The motivation for doing so would have been because Webb et al. teaches that by routing object data that defines a three-dimensional object to a 3D printer, the ability to find the 3D printers that are capable of printing determined attributes of the object in 3D can be accomplished (Webb et al. (paragraph [0007] – [0009]).

With respect to claim 6, the combination of Bickerstaff et al. and Mech et al. discloses the method of claim 1 above.
While the combination of Bickerstaff et al. and Mech et al. teaches having a scoring model that comprises weights reflecting user indicated preferences for particular types of corrections, Bickerstaff et al. and Mech et al. do not explicitly disclose “in which for a property of any connective structure used to connect elements of the 3D printed object together, at least a first score is responsive to a calculation of one or more selected from the list consisting of: 
i. the number of connective structures; ii. the total mass of connective structures; and iii. the mean or maximum length of connective structure”
	Webb et al. discloses “in which for a property of any connective structure used to connect elements of the 3D printed object together, at least a first score is responsive to a calculation of one or more selected from the list consisting of: i. the number of connective structures” as [Webb et al. (paragraph [0043])];
ii. the total mass of connective structures; and iii. the mean or maximum length of connective structure.
Bickerstaff et al., Mech et al. and Webb et al. are analogous art because they are from the same field endeavor of analyzing an object to be printed in 3D.
Before the effective filing date of the invention, it would have been obvious to a person 
of ordinary skill in the art to modify the teachings of Bickerstaff et al. and Mech et al. of having a scoring model that comprises weights reflecting user indicated preferences for particular types of corrections by incorporating in which for a property of any connective structure used to connect elements of the 3D printed object together, at least a first score is responsive to a calculation of one or more selected from the list consisting of: i. the number of connective structures; ii. the total mass of connective structures; and iii. the mean or maximum length of connective structure as taught by Webb et al. for the purpose of routing object data that defines a three-dimensional object to a 3D printer.
	The motivation for doing so would have been because Webb et al. teaches that by routing object data that defines a three-dimensional object to a 3D printer, the ability to find the 3D printers that are capable of printing determined attributes of the object in 3D can be accomplished (Webb et al. (paragraph [0007] – [0009]).

With respect to claim 7, the combination of Bickerstaff et al. and Mech et al. discloses the method of claim 1 above.
While the combination of Bickerstaff et al. and Mech et al. teaches having a scoring model that comprises weights reflecting user indicated preferences for particular types of corrections, Bickerstaff et al. and Mech et al. do not explicitly disclose “in which for the quality of the obtained data, at least a first score is responsive to the type of data set obtained”
	Webb et al. discloses “in which for the quality of the obtained data, at least a first score is responsive to the type of data set obtained” as [Webb et al. (paragraph [0043], Fig. 7)];
Bickerstaff et al., Mech et al. and Webb et al. are analogous art because they are from the same field endeavor of analyzing an object to be printed in 3D.
Before the effective filing date of the invention, it would have been obvious to a person 
of ordinary skill in the art to modify the teachings of Bickerstaff et al. and Mech et al. of having a scoring model that comprises weights reflecting user indicated preferences for particular types of corrections by incorporating in which for the quality of the obtained data, at least a first score is responsive to the type of data set obtained as taught by Webb et al. for the purpose of routing object data that defines a three-dimensional object to a 3D printer.
	The motivation for doing so would have been because Webb et al. teaches that by routing object data that defines a three-dimensional object to a 3D printer, the ability to find the 3D printers that are capable of printing determined attributes of the object in 3D can be accomplished (Webb et al. (paragraph [0007] – [0009]).

With respect to claim 9, the combination of Bickerstaff et al. and Mech et al. discloses the method of claim 1 above.
While the combination of Bickerstaff et al. and Mech et al. teaches having a scoring model that comprises weights reflecting user indicated preferences for particular types of corrections, Bickerstaff et al. and Mech et al. do not explicitly disclose “in which at least a first score is responsive to one or more: i. the type of 3D printing technology to be used; ii. the type of material from which the 3D printed object is to be made; iii. the amount of material from which the 3D printed object is to be made; and iv. the time required to 3D print the object.”
	Webb et al. discloses “in which at least a first score is responsive to one or more: i. the type of 3D printing technology to be used” as [Webb et al. (paragraph [0044])]; 
ii. the type of material from which the 3D printed object is to be made;
iii. the amount of material from which the 3D printed object is to be made; and iv. the time required to 3D print the object.
Bickerstaff et al., Mech et al. and Webb et al. are analogous art because they are from the same field endeavor of analyzing an object to be printed in 3D.
Before the effective filing date of the invention, it would have been obvious to a person 
of ordinary skill in the art to modify the teachings of Bickerstaff et al. and Mech et al. of having a scoring model that comprises weights reflecting user indicated preferences for particular types of corrections by incorporating in which at least a first score is responsive to one or more: i. the type of 3D printing technology to be used; ii. the type of material from which the 3D printed object is to be made; iii. the amount of material from which the 3D printed object is to be made; and iv. the time required to 3D print the object as taught by Webb et al. for the purpose of routing object data that defines a three-dimensional object to a 3D printer.
	The motivation for doing so would have been because Webb et al. teaches that by routing object data that defines a three-dimensional object to a 3D printer, the ability to find the 3D printers that are capable of printing determined attributes of the object in 3D can be accomplished (Webb et al. (paragraph [0007] – [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of JP 4215891 is the invention relates to a video game machine in which a user can select a pseudo-world image constructed in a video game and print out the selected image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147